Honorable C. ~oodrow Laughlin
Counyr lkbtorney
Jim Rells County
Aliae,Texas

Dear sitr                              chaien   IJO.o-1387
                                       &I    Creation of doficiemy debt
                                       against  independent sahool di6triot
                                       loaal xaintenanoo fund.

          % &t--Sin r606ipt Of yO,W lOtt6r Of G6ptember 1, 1999, reqUO6t-
ing (u1Opinion Of this thTpartxOnt,afilchroad6 ix parb a6 foollOwS:

"It appsar6 that an independent 60hOOl distriot in this couaty is attempt-
ing to borranthe 811~1of 3,GW   from a looal bank for the purpo66 of oroot-
lag a bilding. The board of tru6teo6 intand to sign a note for ono.yosr,
tith tho privilegeof renar!i?lg
                              the note frnny+ar to year until the do% is
pnicl. !&o p,-ynontsupon tho not6 aro to bo made out of the looalmainte-
nanco fund.

"I would lik6 your opinion to show the axumers to the folloning questions:
                                          money for the purpose of p~~0ha6-
%%I an indepondont school di6triot borrtrrr
ing building material to be used in erRCting a soho   building? If 60,
and tho note is nado psyable withinone.yoar, must this note be paid with-
in th6 year, do the school tr~Ste6S ham3 fh0 pow6r to renew the not6 indaf-
initely? If the school trustees have this power, do they have the powor
to m&o payxenix out of the loaal malntsnanoo fund?"

          Xt is apparent from your letter that bh6 aohool district doos
not.aontemplate voting a tax or is6uiag &mds for the oreotion of a 6ohool
building, but tho trustees merely intend to borrou the money without ask-
ing any additional provisions thorofor.

              brticlo 3327, Revised Civil Statutes, 1926, prcnrid68in part as
follorvs:

"!Ch6public free school funds shall not be expended exoept for the folloz-
lag purposes;
“2. Locnl school funds from distriot taxo6, tuition foes of pupils not
entitled to fret tuition and other local sour008 msy be used for th6 pur-
pose6 enmnorated for State s.ndOOUagr fund6 sxd for Rurohaeing appliances
and supplies, for the psymont of insurance premlmss, janiters and other
.asployees,for buying 6chool sites.'tmying, building and repairing and
renting school hoUS66, and for Other purpose6 neco66ary in the ocmduat
of the tiblic sohools to 'kedetermined by the Board of Tru8tee6. . . ."
(undersb%ng       &ws)
Hon. c. Soodrou Laughlin,   page 2 (O-1967)



          Xrtlole 2749, Revised Civil Statutes, 1926, contains the
follouing 1m;guago:
n     . provided, that tho truetees, in makiag aontracts nith teachers,
si%    not create a defioionoy debt again6t the di6triot.6

          Thhesuprame Court in Collier Vt. Peacodc (1900j, 64 S.W.
S.7:.1027, hsld that a board oftrurte66 ra6 not authorfred to oxeouto
a teaoher'o ooatract 6hiah mmld,oause a deficiehay debt against the
SOhO   f&d of the district for ~w partitula~ year. The same doctrine
ha6 ~be6nextended and applied not only to teachers' ocntraotcrbut to
othor Ob1igatiOD6 such a6 the prohaao of 6upplios, oqaipnent, and
-6Dt      im~orSmtmts t0 th0 6OhOO19rO96rtiO6.

           In Te~~plemanCommon School Distriot tt. 9oyd g. Head Compauy
(P.C.L. 1337). 101 S.V;.(2d) 362, two marrauts uero issaod,in payment.
for soptio  toilets, 6aidwarr6nt6 being dated B&mmry    22, 19X5, due
February 22, 1934 and April 1, 1934. These vero rea6wal murants and
there was no showing that the disfrict had any availakls funds on hand
for tho year for VIII& the purohaso -6 mado. The court in holding that
rec0ml-y could not'behad on 6sid WaDrant stated:

%ilo   the language used in said strbta (2740) ?OferE speaifioally to a
defioiemy oreated in .3ihe empbyment of tkaohera,  it ha6 been hold that
it app1io6 with equal foroo to dolrt6 iaourred da the parohase of equip
aent. In this commotion, the Court of Mvil Appealo in Stephenson vs.
union Eeating co., 62 S.S. 128, 129, in referring to the holding of the
Supreme Court in Collier ~6. Poaoook, 6upra saidr

"'It is held that a warretlffor a teaoherts salary in excess of th6 sum
apportioned to the district for the year oamot be mad6 a charge upon
fuuds Of a 6ubs6qU& year. Article 6969 (Dow Article 2749) was OOD-
atrued a6 a 1imiCstioZIupon th6 polrsr6Of the iXW3t60 tO OOntraOt any
dobt vhinh would oau6o a defioienay 111the soh~sl fuud of the district.
Rhilo tie article applies alone to OOIZtraot8for teachera' 6alarie6, Do
thinktthe coimtraction plaoed upon it w the Supreme Court applies with
eqnnl force to the artidles controlling the psrOh66e of school fWaitWe.*'

          'Ibissame do&rim   has b6en aDDlied to indoaendeat scheol dis-
                                               Mstri& vse Weeatliistn-
                                     2% 8813 First Eaticmal Bnkvs.
                                      (T.C.A. 1938) 114 S 3. 2d 382.
?a the last &ted ease, the suit was upon warrants $turiug ouo, two,
and three years frcm date, bearing rirper cent interest, &yable out
of the looal maiateaana, fund for furnitpre or momy advanaod to pur;
abase Putitare.   The oourt6tatedt
Boa. C. Woodrow Laughlin, page 3 (O-1387)



"Nor wore thsre, for the partioular years over sad above the amounts
necessary to oonduot the school, axy available fund out of whiohthese
dObt6 aould be paid."

          It was again pointed out by the Court in Earling~n Independent
School District ~6. C. H. Page dc&OS. (Cm. App. 19S2) 48 S.??.26 983,
that :

"Prom the above, it 16 evident that the pewers of the 6ohool board to ex-
pend the fund6 ofths distrlotare atalltimeslimlt6dto       sn available
fuud, and to the particular thing presoribed @ fha 6tatuto. The board
near has any authoritiyto oxpemd find6 that are not available."

          In an6w6r to your q"O6tiOll6,it i6 our OpiniOn that an iXid6pOn-
d6nt school distriot may use any 6urplus funds in its looal maintenance
fund for the plrposo of erecting a aahool building, and msy issue its
nidonoe of indebtedness in contemplation of current rwonuos: kut what-
ever the form of said Ovideaoo of indo%tedno66, tho Board of Tru6tee6
is not authoriced to or6at6 a doficicmcy dobt against 66id fbd for
future yoar6, and the person advancing such money must look aololy to
tho surplus fund6 accumulated for the year raid obligation ~$6 oroat&,
and aotto the r6vonuo of sub6oqueat  yOar6, the time of psgm6nt not
being controlling.

                                         YOU-6   VOrJr   truly




                                    By /6/ Ceoil 8. Camnsok

                                            Cooil C. Cammaok
                                                   Assistad



APPRGVED SZP 18, 1939
b/  GZRALD C. MkNN
ATTORNEY GIWXAL OF TSXAS